Opinion by
Mr. Justice Green,
In the case of Broad Street etc. Church’s Appeal, 165 Pa. 475, we Held that the exemption from taxation of places of pub-*89lie worship authorized by article 9, section 1, of the constitution of 1874, does not extend to a municipal assessment against a church for paving a street. The present chief justice, delivering the opinion, said, “ The constitutional exemption relates to taxes proper, or general public contributions, levied and collected by the state, or by its authorized municipal agencies for general government purposes, as distinguished from peculiar forms of taxation or special assessments imposed upon property, within limited areas, for the payment of local improvements therein, by which the property assessed is specially and peculiarly benefited and enhanced in value to an amount at least equal to the assessment. There is such an obvious distinction between all forms of general taxation and this species of local or special taxation that we cannot think the latter was intended to be within the constitutional exemption.” It is not necessary to repeat the reasoning of the opinion as it is of such recent date. As graveyards are in the same category with churches in the exempting clause of the constitution, the same reasoning applies to both. We consider that the case cited, and the other cases quoted in the opinion above referred to, control the present case, and we are therefore obliged to reverse the judgment rendered by the court below.
The judgment of the court below is reversed and judgment is now entered on the case stated in favor of the plaintiff and against the defendants for two hundred and seventeen dollars with interest from March 7, 1890, and costs of suit.